                    IN THE UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re: Kyiesha Yvonne Howard                                CASE NO. 20-30471

       Debtor(s)                                            CHAPTER 13



                   RESPONSE TO CLERK’S NOTICE OF DISMISSAL

       COMES NOW, the Debtor(s) in the above referenced matter, by and through the
undersigned counsel, and responds to the Clerk’s Notice of Dismissal and states as follows:


   1. Debtor(s), Kyiesha Yvonne Howard, commenced this case on February 15, 2020 by
       filing a voluntary petition for relief under Chapter 13 of Title 11 of the United States
       Bankruptcy Code.
   2. The Debtor’s filed an Application to Pay Filing Fee in Installments with the petition and
       it was granted by the Court on the 18th day of February, 2020 allowing 120 days from the
       date of the filing of the petition in compliance with Fed. R. Bankr. P. 1006(b)(2).
   3. There is $130.00 on hand with the Trustee to be paid towards the filing with the next
       disbursement, and the Debtor will have the remaining fees paid shortly.


       WHEREFORE, debtor(s) pray for an order taking no further action on the Clerk’s Notice
of Dismissal.


       Respectfully submitted this the 13th day of July, 2020.


                                             /s/ Gregory E. Tolar
                                             Attorney for Debtor
   Gregory E. Tolar
   Attorney at Law
   1034 East Main Street
   Prattville, AL 36066
   334-358-1851
   334-460-0200 (fax)
   gtolar@bellsouth.net



  Case 20-30471      Doc 26     Filed 07/13/20 Entered 07/13/20 10:34:47            Desc Main
                                  Document     Page 1 of 2
                                   CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing response on the following as
noted below.

This the 13th day of July, 2020.


                                                     /s/ Gregory E. Tolar
                                                     Gregory E. Tolar
                                                     Attorney at Law


The following were notified via electronic filing…

Bankruptcy Administrator
ba@almb.uscourts.gov

Larry E. Darby, Esq on behalf of Creditor Rochester Hills, LP
LDarbyEsq@knology.net, bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Larry E. Darby, Esq on behalf of Landlord Prattville At Highland Lakes
LDarbyEsq@knology.net, bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Sabrina L. McKinney
trustees_office@ch13mdal.com

The following were notified via U.S. Mail…




  Case 20-30471       Doc 26       Filed 07/13/20 Entered 07/13/20 10:34:47         Desc Main
                                     Document     Page 2 of 2
